DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive.
Regarding the 101: Applicant has amended to include the following limitations: 
‘communication circuitry configured to establish a communication link with an external computing device’
‘send the body stability score from the communication circuitry to the external device to track health of the patient over time’
Per the communication circuitry, this amendment came from dependent claim 9 which was previously addressed in the 101 rejection: Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 
Per the sending of a score from communication circuitry to the external device, this amounts to merely a generic processor performing a generic computer function. Per the tracking health over time limitation, Examiner notes this limitation would fall under the category of mental processes (in particular evaluation). Examiner notes the following that can be indicative of limitations that integrate the abstract idea into a practical application: 
•Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
•Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo '
In this case with regards to the tracking health over time limitation, neither apply. The claimed invention, the device itself, does not even do the tracking of health. The claimed invention sends the data to an external device that is capable of doing so. As currently claimed the tracking of health limitation is not even a function of the invention/device itself. Furthermore the sending of data to track health over time is not clearly effecting a particular treatment or prophylaxis for a disease or medical condition. It is merely evaluation of the health of the user, with no active or proactive step with regards to treatment. Further the limitation does not apply or use the judicial exception in a meaningful way. The limitation merely applies/uses the judicial exception to generally link the limitation to a health-monitoring environment.

Regarding the 103 rejection: The amendments and arguments have overcome the 103 rejection.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-20 are all within at least one of the four categories (claims 1-10 and 20 being apparatuses and claims 11-19 being processes).
Regarding Step 2, the independent claims 1 and 20 recite:
detect a Sit-to-Stand transition of a patient based upon the at least one signal; 
determine if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition;
determine a body stability score of the patient based on the at least one signal;
track health of the patient over time;
Independent claim 11 recites:
detecting a Sit-to-Stand transition of a patient based on at least one accelerometer signal; 
determining if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition; 
determining a body stability score of the patient based on the at least one accelerometer signal;
track health of the patient over time;
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include ‘accelerometer circuitry’, ‘memory’, and ‘processing circuitry’ in claim 1 and ‘communication circuitry’ in claims 1, 11, and 20.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for detect(ing) and determine(ing) and send merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, 
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for detect(ing) and determine(ing) and send.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes the following: Applicant’s IDS led to the following reference: Karunaratne et al. (US Patent No. 9795322) which is used below with Zhang to be the combination of the closest prior art.
claim 1 (a similar application of art would apply to claims 11 and 20 as claim 11 is merely the method form of claim 1 and claim 20 is merely a non-transitory computer readable medium form of claim 1), Zhang teaches a device (Abstract) comprising: 
accelerometer circuitry (8) configured to generate at least one signal (Paragraph 0039);
communication circuitry configured to establish a communication link with an external computing device (Paragraph 0038); 
a memory (12; Paragraph 0040); and 
processing circuitry (10) coupled to the accelerometer circuitry and the memory (Paragraph 0040) configured to: 
detect a Sit-to-Stand transition of a patient based upon the at least one signal (Paragraph 0037); 
Zhang is silent on determining the inactive period.
Karunaratne teaches determine if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition (Column 7, Lines 39-47; idleness timer); and 
if the patient has been inactive for at least the predetermined period of time prior to the Sit-to-Stand transition, determine a body stability score of the patient based on the at least one signal (Column 7, Line 57-Column 8, Line 4; ‘correct posture score’ being interpreted to be a ‘body stability score’ which is dependent on the idleness timer meeting a minimum); and
send the body stability score from the communication circuitry to the external device to track health of the patient over time (Column 19, Lines 21-29 and Column 10, Lines 22-26).
Examiner notes that it would not be obvious to one of ordinary skill in the art to have modified Zhang with Karunaratne given that Karunaratne explicitly teaches away from the wearable sensors used by Zhang (See Column 2, Lines 1-19 of Karunaratne). Thus the claims are allowable over the prior art.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 17, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791